Citation Nr: 0819025	
Decision Date: 06/09/08    Archive Date: 06/18/08

DOCKET NO.  05-17 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for urethral stricture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty for 21 
days from April 5, 1974 to April 25, 1974.  This matter is 
before the Board of Veterans' Appeals (Board) on appeal from 
a January 2004 rating decision of the Philadelphia Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
Travel Board hearing was held before the undersigned in May 
2007; a transcript of that hearing is of record.  In 
September 2007, the Board reopened the claim and remanded it 
for further development.


FINDINGS OF FACT

1.  Urethral stricture was not noted on the veteran's service 
entrance examination; however, there is clear and 
unmistakable evidence that urethral stricture pre-existed 
service.

2.  There is no clear and unmistakable evidence that the 
veteran's urethral stricture was not aggravated by service.


CONCLUSION OF LAW

Service connection for urethral stricture is warranted.  38 
U.S.C.A. §§ 1110, 1111, 1153 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303, 3.304, 3.306 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Since the determination below grants the claim, there is no 
reason to belabor the impact of the VCAA on the matter, since 
any error in notice content or timing is harmless.

II.	Service Connection for Urethral Stricture

The veteran maintains that his urethral stricture first 
became manifest in service.  In the alternative, he maintains 
that a pre-existing urethral stricture was made worse by an 
infection contracted in service.  He has alleged that after 
his condition was identified in service, he was put on a hold 
for 2 weeks and his orders were to mop floors and bend and 
pick up papers on the grounds.  He followed these orders but 
was in excruciating pain due to urethral stricture.  As a 
result of this activity a full-blown bladder infection 
developed. 

Initially, the Board notes that it has reviewed all of the 
evidence in the veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

Service medical records reveal that on January 1974 pre-
induction examination the veteran's genitourinary system was 
normal.  In April 1974 he was seen at a urology clinic for 
symptoms of increasing urgency, urge incontinence and marked 
decrease in the force of his urinary stream with a greenish 
penile discharge.  He also noted terminal burning on 
micturation.  He reported that he initially had an episode of 
hematuria at age 14, and in the prior year had three episodes 
of dysuria and urinary tract symptoms.  Eight months prior to 
active duty he had an episode of terminal hematuria and was 
told that he had a 'cold.'  An intravenous pyelogram (IVP) 
was normal.  He had no significant difficulty just prior to 
entering active duty.  Physical examination showed a normal 
penis and testes.  The prostate was 1+ boggy with a mucoid 
whitish discharge.  Urinalysis x 3 revealed white blood cells 
too numerous to count with 1+ proteinuria, occasional red 
blood cell, and 1+ bacteria.  An IVP was normal.  A 
cystourethrogram was performed and revealed severe bulbous 
stricture; the bladder revealed moderate trabeculations with 
cellules, a dilated prostatic urethra and increased residual 
urine.  The final diagnosis was distal bulbous urethral 
stricture, rule out fossa navicularis stricture.  The veteran 
was initially put on a medical hold; it was noted that the 
urethral stricture existed prior to service.  A Medical Board 
then determined that the veteran's physical defect (i.e. 
urethral stricture) precluded full utilization in the 
military service, and he was discharged from service.

VA medical records from April 1974 to 1976 show treatment for 
urethral stricture including urethral dilatation and 
urethrocystogram.  An initial April 1974 inpatient note shows 
that the veteran reported urinary difficulty for the past 2 
to 3 years including slow urinary flow, small stream and 
terminal dribbling, but that the symptoms became more 
pronounced in the prior 4 weeks and because of this discharge 
from service was ordered.  The veteran also reported that he 
had passed bloody urine at the age of 14 without pain and 
that no medical investigation was carried out.  

The August 1975 medical certificate indicated that the 
veteran had been treated during 1973 for urethral stricture 
and continued to have urethral stricture.  An August 1975 
letter indicated that the veteran had an IVP in March 1974, 
which was essentially negative.  The July 1977 doctor's 
statement indicated that the veteran had been examined in 
June 1969 and found to be in excellent health.

Additional medical records from the 1970's to 2001 show 
ongoing treatment for urethral stricture and numerous 
surgical procedures including internal urethrotomies.

March 2003 to March 2006 private medical records from Dr. F 
show ongoing treatment for urethral stricture and bladder 
outlet obstruction.

May 2007 and March 2008 letters from Dr. F indicate that the 
veteran had been his patient since 1995 and that he suffered 
from a urethral stricture and a bladder outlet obstruction.  
Dr. F noted that evidently, when the veteran was in the 
military, he had recurrent urinary tract infections and 
treatments were delayed, resulting in urinary retention.  It 
was Dr. F's opinion that the veteran's stricture disease came 
from recurrent infections, which probably occurred at the 
time of his military assignment.

In November 2007, a VA urologist examined the veteran and 
reviewed the veteran's claims file.  Thereafter, the VA 
examiner noted: the veteran has given a history of passing 
blood at age 14 and experiencing symptoms of dysuria and 
lower urinary tract problems prior to service; and an August 
1975 medical certificate indicated that the veteran had been 
treated in 1973 for urethral stricture.  The examiner further 
noted that in April 1974 (less than two weeks after service 
induction) service medical record showed findings of whitish 
discharge, white blood cells too numerous to count, 1+ 
proteinuria, occasional red blood cells, 1+ bacteria, and 
severe bulbous urethral stricture and bladder trabeculation 
with cellules.  The examiner noted that "[a] urethral 
stricture, with bladder trabeculation and cellule formation 
cannot develop in a few days" and concluded that "it is 
undebatable from a medical standpoint, that the veteran's 
current urethral stricture pre-existed his military service, 
in my opinion."  

The November 2007 VA examiner also noted that the veteran had 
increasing urinary urgency, urinary incontinence, decreased 
force of urinary stream and urethral discharge.  The examiner 
stated that "[u]rinary tract infection CAN aggravate a 
urethral stricture."  He noted that the veteran has been 
treated for urethral stricture since separation from service.  
The examiner concluded:

In my opinion, one short episode of 
urinary infection while in Service is 
unlikely to aggravate natural progression 
of the urethral stricture[.]  However, I 
cannot state that it is undebatable from 
a medical standpoint, that the urethral 
stricture was not aggravate beyond 
natural progression during his military 
service by his urinary tract infection.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

The veteran is presumed to have been in sound condition when 
examined, accepted, and enrolled for service except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304.  A pre-existing injury or disease is considered to 
have been aggravated by active service where there is an 
increase in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306.  It is the Secretary's burden to 
rebut the presumption of in-service aggravation by clear and 
unmistakable evidence.  See Laposky v. Brown, 4 Vet. App. 331 
(1993); Akins v. Derwinski, 1 Vet. App. 228 (1991); see also 
VAOPGCPREC 3-2003.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).  When all of the evidence is assembled, 
VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

The veteran is entitled to a presumption of soundness on 
service entry as to urethral stricture as no such disability 
was noted on examination for induction.  See 38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304.  However, given that there is a 
clear record of treatment for urethral stricture prior to 
service, the Board finds that there is clear and unmistakable 
evidence that the veteran had pre-existing urethral 
stricture.

However, as the urethral stricture became symptomatic during 
service (as evidenced by treatment for urinary infection in 
service) the veteran is also entitled to a further 
presumption that his urethral stricture was aggravated by his 
service; and this presumption likewise is rebuttable only by 
clear and unmistakable evidence of non-aggravation.  The 
Board finds that there is no clear and unmistakable evidence 
of non-aggravation.  The record contains documentation of 
continual problems (increasing urinary urgency, urinary 
incontinence, decreased force of urinary stream and urethral 
discharge) and treatment for urethral stricture since 
service.  The evidence of urinary infection in service and of 
persistent symptoms/pathology continuing thereafter suggests 
that the urethral stricture increased in severity during 
service.  Moreover, the November 2007 VA examiner stated, "I 
cannot state that it is undebatable from a medical 
standpoint, that the urethral stricture was not aggravate 
beyond natural progression during [the veteran's] military 
service by his urinary tract infection."  There is no 
opinion to the contrary.  Consequently, the presumption of 
aggravation is not rebutted, and service connection for 
urethral stricture is warranted.


ORDER

Service connection for urethral stricture is granted.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


